Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Daluise (WO 01/37657).
Regarding claim 1, Daluise teaches a water flow ground cover comprising a base layer of a polymeric woven material (or woven backing) with the base layer having a plurality of spaced apart opening therethrough (porous), a mat of randomly oriented spaced-apart polymeric fibers defining a water permeable layer of flow of environmental water therethrough (the spunbond or spunlaid nonwoven layer taught as being used with base woven layer which is water permeable) and a plurality of tufts tufted with a synthetic yarn to the base layer extending as simulated turf strands from an outer surface of the mat to couple the base layer to the mat and the tufts have a density within the claimed range (10-60 oz/yd2) and a length within the claimed length (2”) with the distal portion extending freely from the outer surface. Further it would have been obvious to one of ordinary skill in the art to arrive at the claimed turf stand length in order to affect the ground cover performance and also look (aesthetics).  The environmental water received thereon has reduced rate of flow over a ground surface for increasing water dwell while reducing soil erosion of water passing through the openings into the ground by the very nature of the ground cover of Daluise as ground cover acts to reduce the rate of flow by the multilayer material with the backing which reduces soil erosion and increases water dwell time. 
Daluise is silent regarding the thickness of the base layer. However, Daluise teaches the backing woven layer needs to be dimensionally stable and strong and yet allow water to pass through and not be too thick for tufting, therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed thickness of the base layer in order to affect the dimensional stability, water flow and tufting and arrive at the claimed invention.
Regarding claims 9-10, Daluise teaches the mat of randomly oriented polymeric fibers is a non-woven textile made of polymeric fibers.
Regarding claims 31-32, Daluise teaches a water flow ground cover comprising a base layer of a geomembrane polymeric sheet (or polymeric sheet that is spray coated on the backing) with the base layer having a plurality of spaced apart opening therethrough (porous) for passage of water through the openings into the ground, a mat of randomly oriented spaced-apart polymeric fibers defining a water permeable layer of flow of environmental water therethrough (the spunbond or spunlaid nonwoven layer taught as being used with base woven layer which is water permeable) and a plurality of tufts tufted with a synthetic yarn to the base layer extending as simulated turf strands from an outer surface of the mat to couple the base layer to the mat and the tufts have a density within the claimed range (10-60 oz/yd2) and a length within the claimed length (2”) with the distal portion extending freely from the outer surface. Further it would have been obvious to one of ordinary skill in the art to arrive at the claimed turf stand length in order to affect the ground cover performance and also look (aesthetics).  The environmental water received thereon has reduced rate of flow over a ground surface for increasing water dwell while reducing soil erosion of water passing through the openings into the ground by the very nature of the ground cover of Daluise as ground cover acts to reduce the rate of flow by the multilayer material with the backing which reduces soil erosion and increases water dwell time. 
Daluise is silent regarding the thickness of the base layer. However, Daluise teaches the backing geomembrane (spray coated layer) provides dimensional stability and strength and yet allows water to pass through and not be too thick for tufting, therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed thickness of the base layer in order to affect the dimensional stability, strength, water flow and tufting and arrive at the claimed invention.
Regarding claims 33-34, Daluise teaches the mat of randomly oriented polymeric fibers is a non-woven textile made of polymeric fibers.
Response to Arguments
Applicant’s arguments with respect to the claims been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789